Citation Nr: 0408449	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-01 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-polio syndrome, to 
include weakness of the left arm and shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia (WV), that denied the veteran's 
claim of entitlement to service connection for post-polio 
syndrome (hereinafter, the "currently appealed claim").  
The veteran disagreed with this decision in September 2002.  
In a statement of the case issued to the veteran and his 
service representative in January 2003, the RO concluded that 
no change was warranted in the denial of the currently 
appealed claim.  The veteran perfected a timely appeal when 
he filed a substantive appeal (VA Form 9) in January 2003.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's poliomyelitis with residual atrophy of the 
left biceps and deltoid  pre-existed active service and was 
not permanently worsened by service.

3.  A post polio syndrome as a separate entity from 
poliomyelitis with residual atrophy of the left biceps and 
deltoid was not shown in service and is not currently shown.

CONCLUSIONS OF LAW

Post-polio syndrome, to include weakness of the left arm and 
shoulder, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to service connection for post-polio syndrome.  
In a letter issued in January 2002, before the initial 
unfavorable adjudication of this claim, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA.  Specifically, they were 
notified of the requirements for establishing service 
connection, what records VA would attempt to obtain on behalf 
of the veteran and what records the veteran was expected to 
provide in support of his claim.  The letter also advised the 
veteran to tell VA about any information or evidence that he 
wanted considered with his claim.  In this regard, the Board 
notes that the VCAA notice provided to the veteran and his 
service representative complied with the recent decision 
issued by the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") in Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The veteran and his representative 
also were provided with a copy of the appealed rating 
decision and a statement of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that established entitlement to service 
connection for post-polio syndrome.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  Further, 
VA advised the veteran and his representative in a letter 
dated in May 2003 that the veteran was being scheduled for a 
personal hearing at the RO in August 2003.  VA also advised 
the veteran and his representative in a letter dated in 
January 2004 that the veteran was being scheduled for a 
videoconference Board hearing at the RO in February 2004.  
Thus, the Board observes that all of the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to service connection for post-polio syndrome 
poses no risk of prejudice to the veteran.  See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims, because the 
VCAA had not changed the benefit-of-the-doubt doctrine); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

A detailed review of the veteran's service medical records 
indicates that he reported a medical history that included 
childhood polio at the time of his pre-induction physical 
examination in July 1966.  The veteran also stated that he 
was in good health.  The in-service examiner who reviewed 
this medical history indicated that there had been no 
sequelae (or consequences) of this childhood disease.  
Physical examination of the veteran revealed that he was 
physically within normal limits with the exception of a mild 
residual from polio, identified as very slight muscle atrophy 
of the left biceps and deltoid.  The veteran was found 
qualified for pre-induction.

Included in the veteran's service medical records was a 
letter dated July 11, 1967, from J.S.L., M.D. (hereinafter, 
"Dr. J.S.L.").  In this letter, Dr. J.S.L. stated that he 
had treated the veteran at age 5 when he had incurred 
paralytic polio.  He also stated that the veteran had 
"recovered well in all respects except [in] the left 
shoulder and upper arm muscles, which showed considerable 
atrophy over the next few years."  Dr. J.S.L. also stated 
that he had last seen the veteran when he was 13 years old 
and "[at] that time he had approximately 50% loss of 
strength in the left deltoid and biceps muscles."  This 
letter was stamped "Reviewed 19 July 1967 And Considered In 
Examinee's Physical Profile" and signed by an in-service 
examiner.

In August 1967, the veteran reported to the dispensary 
complaining of pain, discomfort, and weakness in the left 
shoulder and arm.  The in-service examiner referred to Dr. 
J.S.L.'s letter in noting the veteran's history of polio with 
residual muscle atrophy.  Physical examination of the veteran 
revealed that his left arm was normal to inspection, he had 
good muscle mass, a full range of motion, and there was 
weakness in the muscle when comparing the left side to the 
right side.  No further assessment was provided.

At the time of his separation physical examination in May 
1969, the veteran reported a medical history that included 
polio.  The veteran also stated that he was in good health.  
Clinical evaluation of the veteran revealed that he was 
entirely within normal limits, including his upper 
extremities, and he was found qualified for separation from 
service.

In a "Statement of Medical Condition" dated in June 1969 
and included in the veteran's service medical records, the 
veteran stated that there had been no change in his medical 
condition between his separation physical examination and his 
actual date of separation from service.

A detailed review of the veteran's post-service treatment 
records from St. Mary's Hospital, for the period from October 
1983 to February 2002 indicates that, in October 1996, the 
veteran was examined by a consulting physician for heart 
problems.  In a review of systems, the consulting physician 
noted that the veteran had a history of polio at age 5 in his 
left arm with minimal residual weakness.  The impressions 
included status-post polio at age 5 affecting left arm.

A detailed review of the veteran's post-service treatment 
records from Pleasant Valley Hospital, for the period from 
August 1995 to November 2001 does not indicate any history, 
diagnosis, or treatment of post-polio syndrome.

A detailed review of the veteran's post-service treatment 
records from an internal medicine group for the period from 
October 1997 to March 2002 does not indicate any history, 
diagnosis, or treatment of post-polio syndrome.

A detailed review of the veteran's post-service treatment 
records from Holzer Medical Center for the period from 1972 
to 1984 does not indicate any history, diagnosis, or 
treatment of post-polio syndrome.

In February 2002, the RO obtained the veteran's pre-service 
treatment records from Morris Memorial Hospital.  A review of 
these records indicates that the veteran was hospitalized at 
this facility in January 1953 for treatment of acute 
poliomyelitis (or polio).  Physical examination of the 
veteran revealed that he had a slight muscular rigidity, some 
weakness in his deltoid muscles bilaterally, and tight 
hamstring muscles.  The impression on admission was anterior 
poliomyelitis.  While hospitalized at this facility, the 
veteran received a course of physical therapy treatment.  The 
discharge diagnosis was acute poliomyelitis, slight residual 
deltoid muscles, bilaterally.

In September 2002, the veteran submitted several lay 
statements concerning his post-polio syndrome.  In her 
statement, L.M.A.R. stated that, following his period of 
service, the veteran returned home complaining of tremors and 
pain in his left arm.  L.M.A.R. also stated that the tremors 
had worsened since the veteran's separation from service, the 
pain had increased, and the veteran's tremors had interfered 
with his able to lift anything.  In her statement, F.M.C. 
stated that the veteran had experienced pain and weakness in 
his left arm before and after active service.  She stated 
that his hands shook after service and that this condition 
had worsened gradually so that the veteran currently had 
trouble performing the most routine tasks.  Finally, in a 
statement from P.B., she stated that the veteran's hands 
shook more frequently after he was separated from service and 
that he appeared to have lost some muscle mass in his left 
arm.

In a statement included in the veteran's VA Form 646 filed on 
his behalf by his service representative in May 2003, it was 
contended that the veteran's muscles had been damaged by 
childhood polio and then overused during service.  As a 
result, it was contended that the veteran was entitled to 
service connection for post-polio syndrome because his pre-
existing polio had been aggravated by service.


Analysis

The veteran and his service representative essentially 
contend on appeal that his post-polio syndrome was 
permanently worsened as a result of service.  

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service.  38 U.S.C.A. § 1132 (West 2002); 
38 C.F.R. § 3.304 (2003).  This presumption only attaches 
where there has been an induction or enlistment examination 
in which the later complained of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

The Board notes that on the Report of Medical History dated 
in 1966, the veteran reported a history that included 
childhood polio.  On that form the physician summarized that 
the polio had no sequelae.  However, on the Report of 
Physical Examination dated in 1966, the examiner noted that 
the veteran suffered from a mild residual of polio in the 
form of very slight anterior atrophy of the left biceps and 
deltoid muscles.  The veteran's remaining service medical 
records indicate only that a history of polio with residual 
muscle atrophy was noted on an in-service examination in 
August 1967, at which time the veteran complained of left arm 
and shoulder pain, discomfort, and weakness.  At this 
examination, the in-service examiner also noted the letter 
provided by Dr. J.S.L. concerning the veteran's pre-service 
polio.  As noted above, Dr. J.S.L. stated in this letter that 
the veteran had been treated prior to service for paralytic 
polio which had resulted in atrophy of the left shoulder and 
upper arm muscles.  It is well to observe that in Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994), the Court held that, if a 
condition is not found during the enlistment examination, the 
fact that the veteran reported a history of symptoms or an 
injury is insufficient to rebut the presumption of soundness.  
Id.  Only such conditions as are recorded in examination 
reports are to be considered as "noted."  38 C.F.R. 
§ 3.304.  In this case, the physical examiner "noted" 
atrophy of specific muscle groups.  Therefore, residuals of 
polio manifested by atrophy of the left biceps and triceps 
was noted on enlistment, and the presumption of soundness 
does not apply with respect to this condition.  Id.; see also 
38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to natural progress of the disease.  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. 
§ 3.306 (2002).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for post-polio 
syndrome.  There is no objective evidence that the veteran's 
poliomyelitis with residual left arm and shoulder atrophy, 
which existed prior to his entrance in to active service, was 
permanently worsened as a result of service.  The Board notes 
that the veteran complained of pain and weakness in the left 
shoulder and arm shortly after entrance on active duty in 
1967.  He had full range of motion and the arm appeared 
normal to inspection with good muscle mass.  Some weakness of 
the left biceps and triceps was noted as compared to the 
right.  Disposition was for physical therapy.  The service 
medical records are silent for any further complaint or 
treatment regarding his left arm and shoulder.  Furthermore, 
he specifically denied having a painful shoulder or elbow on 
his separation examination Report of Medical History, and the 
physical examination revealed normal upper extremities.  
Accordingly, in the absence of objective medical evidence 
demonstrating that the veteran's poliomyelitis with residual 
left bicep and deltoid atrophy was permanently worsened as a 
result of active service, the Board determines that the 
veteran's claim of entitlement to service connection such 
condition for such condition must be denied.

The Board also notes that it appears that the veteran may be 
claiming that he suffers from a post-polio syndrome as a 
distinct clinical entity from the residuals of polio 
manifested by left arm and shoulder weakness.  

Post-poliomyelitis syndrome is characterized by muscle 
fatigue and decreased endurance, often accompanied by 
weakness, fasciculations and atrophy in selective muscles.  
The Merck Manual, 2183 (16th ed., 1992).  The syndrome occurs 
many years after an attack of paralytic polio, and affects 
older and more severely involved patients.  Aging appears to 
be a factor in the development of the syndrome.  Id.  

To the extent that a post-polio syndrome is being claimed as 
separate from the left arm polio residuals, the Board also 
finds that the evidence does not support this claim.  The 
objective medical evidence simply does not demonstrate that 
the veteran has ever been diagnosed with a post-polio 
syndrome, either during or subsequent to service.  As noted 
above, a detailed review of the veteran's complete service 
medical records does not indicate any history, diagnosis, or 
treatment of post-polio syndrome.  Further, a detailed review 
of the remaining medical evidence of record does not indicate 
any post-service history, diagnosis, or treatment of post-
polio syndrome.  All of the evidence of record, when 
referring to polio, notes the history of the disease as 
occurring when the veteran was a small child, and notes 
minimal to slight weakness of the left arm.  In this regard, 
the Board acknowledges the consulting examiner's report dated 
in October 1996 in which the veteran's medical history of 
polio in the left arm with minimal residual weakness was 
noted.  No diagnosis of "post-polio syndrome" as a clinical 
entity has ever been rendered.  Without evidence that post-
polio syndrome was incurred during service, and absent 
evidence of a current diagnosis of post polio syndrome, the 
Board determines that the veteran's claim of entitlement to 
service connection for post-polio syndrome due to direct 
service incurrence must be denied.

The remaining evidence on which the veteran relies to 
establish his entitlement to service connection for post-
polio syndrome are lay statements, both from himself and from 
friends and family.  In this regard, the Board notes that lay 
statements may be competent evidence where the determinative 
issue does not involve medical expertise.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995); Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, when the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized training and knowledge are 
competent to render such an opinion.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As the veteran, his representative, and his 
family and friends are not shown to have any medical training 
or knowledge, they are not competent to render an opinion 
regarding the diagnosis or onset of post-polio syndrome, or 
an opinion regarding whether any preexisting condition was 
aggravated by service.  Therefore, the Board cannot assign 
any probative value to the lay assertions that the veteran 
currently suffers from post-polio syndrome that was caused or 
aggravated by active service, or that his residuals of polio 
manifested by left arm weakness were aggravated by service.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
post-polio syndrome.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2003).  The appeal is denied.


ORDER

Entitlement to service connection for post-polio syndrome, to 
include weakness of the left arm and shoulder, is denied.


	                        
___________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



